UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2013 Commission File No. 000-24743 BUFFALO WILD WINGS, INC. (Exact name of registrant as specified in its charter) Minnesota No. 31-1455915 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 5500 Wayzata Boulevard, Suite 1600, Minneapolis, MN 55416 (Address of Principal Executive Offices) (Zip Code) (952) 593-9943 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES☒
